DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Issacs (US2009/0099582)
Regarding claim 17, Issacs discloses an ultrasonic surgical instrument comprising: 
an ultrasonic transducer (50); 
an ultrasonic transmission waveguide (80) acoustically coupled to the ultrasonic transducer (Paragraph [0085], [0088]); and 
an ultrasonic surgical blade (79) integrally formed with the ultrasonic transmission waveguide (Paragraph [0089], [0091]), wherein the ultrasonic transmission waveguide has a tapered width that decreases from a maximum at the acoustic coupling with the ultrasonic transducer to a minimum at a transition to the ultrasonic surgical blade (waveguide 80 is tapered at sections or along its entire length, Paragraph [0088], see Fig. 3C; where the maximum width dimension is at the coupling to the ultrasonic transducer 50, Paragraph [0132]).  
Regarding claim 22, Issacs discloses the ultrasonic surgical instrument of claim 17, wherein the ultrasonic transmission waveguide with decreasing width functions as an acoustic horn configured to amplify ultrasonic vibrations produced by the ultrasonic transducer (waveguide 80 amplifies the vibrations from the transducer through the waveguide to the blade 79, Paragraph [0088]).  


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoddard (US2015/0165240). 
Regarding claim 17, Stoddard discloses an ultrasonic surgical instrument comprising: 
an ultrasonic transducer (transducer in the TAG assembly 20, Paragraph [0047]); 
an ultrasonic transmission waveguide (30) acoustically coupled to the ultrasonic transducer (Paragraph [0048]); and 
an ultrasonic surgical blade (32) integrally formed with the ultrasonic transmission waveguide (distal end of the waveguide 30 defines blade 32, Paragraph [0048]; alternatively blade 32 may be welded to the waveguide 30, Paragraph [0074]), wherein the ultrasonic transmission waveguide has a tapered width that decreases from a maximum at the acoustic coupling with the ultrasonic transducer to a minimum at a transition to the ultrasonic surgical blade (has tapered sections that extend to the blade 32 having a minimum width, Paragraph [0048], see Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Issacs (US2009/0099582) in view of Dannaher (US2010/0331873).
Regarding claim 18, Issacs discloses the ultrasonic surgical instrument of claim 17, further comprising: 
a housing (handle assembly 68 with portions 69 and 70) containing the ultrasonic transducer and the ultrasonic transmission waveguide (see Fig. 2); 
a clamp actuation member (34) pivotably connected to the housing through a pivotable joint (joint defined by camming mechanism, Paragraph [0126], see Fig. 2); and 
a clamp arm (56);
wherein the housing and the clamp actuation member extend proximally from the pivotable joint (see Fig. 2); and 
wherein the clamp arm and the ultrasonic surgical blade extend distally from the pivotable joint (see Fig. 2).  
Issacs discloses the clamp arm comprising two members 60a, 60b fixed attached to eachother (Paragraph [0126]); yet is silent regarding the clamp arm integrally formed with the clamp actuation member. Dannaher teaches a clamp arm 60 for use with an ultrasonic surgical instrument 100 that is manufactured as a single component (Paragraph [0049]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the clamp arm to be integrally formed with the clamp actuation member as taught by Dannaher, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Issacs (US2009/0099582) in view of Stulen (US2009/0143796). 
Regarding claim 19, Issacs discloses the ultrasonic surgical instrument of claim 17, wherein the ultrasonic surgical blade comprises: a body portion (body of blade 79) acoustically coupled to the ultrasonic transmission waveguide (Paragraph [0091]); yet, is silent regarding the ultrasonic surgical blade also comprises: a bent portion forming a tissue-engaging surface; and a folded portion forming a gap between the body portion and the folded portion.  Stulen teaches an ultrasonic end effector 550 comprising a folded element 562 defining a parallel acoustic path 556 (gap) (Paragraph [0117], see Fig. 15). Where the folded element 552 may be employed as a fixed blade (Paragraph [0118]). The end effector 550 includes balancing features such as described in US6283981 incorporated by reference. The balancing features are asymmetrical portions (bent portions) that are designed to balance out any undesirable torque generated by the treatment portion (see Abstract of US6283981). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the ultrasonic surgical blade to include a folded portion as taught by Stulen in order to provide the blade with more displacement across the tissue and twice the velocity and greater heat (Paragraph [0117] of Stulen). Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the ultrasonic surgical blade to include a bent portion as taught by Stulen in order to incorporate balancing features to minimize transverse vibrations (Paragraph [0117] of Stulen). 
Regarding claim 23, Issacs discloses the ultrasonic surgical instrument of claim 17; yet, is silent regarding wherein the ultrasonic surgical blade is transversely offset from a central transducer/waveguide axis by a linear distance. Stulen teaches an ultrasonic end effector 550 that is transversely offset from the central axis of the transducer/waveguide by a linear distance as described in US6283981 incorporated by reference and as shown in Fig. 15. The balancing features are asymmetrical portions (offset from the central axis of the transducer/waveguide) that are designed to balance out any undesirable torque generated by the treatment portion (see Abstract of US6283981). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the ultrasonic surgical blade to be transversely offset from the central axis of the transducer/waveguide as taught by Stulen in order to incorporate balancing features to minimize transverse vibrations (Paragraph [0117] of Stulen). 

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Issacs (US2009/0099582) in view of Balanev (US2013/0197511). 
Regarding claim 20, Issacs discloses the ultrasonic surgical instrument of claim 17; yet, is silent regarding wherein the ultrasonic transmission waveguide has a V-shaped cross-section. Balaney teaches an ultrasonic surgical instrument with a waveguide 130 that may have any suitable cross-sectional shape and/or dimension (Paragraph [0037]). It would have been an obvious matter of design choice to one having orindary skill in the art to have the waveguide have a V-shaped cross-section because Applicant has not disclosed that having this cross-sectional shape provides an advantage, is used for a particular purpose or solves a stated problem. Furthermore, one would have expected Issacs to perform equally well with either the shape of the waveguide in Issacs or the V-shaped cross-section since both perform the same function of transferring acoustic energy to blade at the distal end equally well considering Balaney teaches any suitable cross-sectional shape and/or dimension can perform the function. 
Regarding claim 24, Issacs discloses the ultrasonic surgical instrument of claim 17; yet, is silnet regarding wherein the ultrasonic transmission waveguide has a U-shaped cross-section.  Balaney teaches an ultrasonic surgical instrument with a waveguide 130 that may have any suitable cross-sectional shape and/or dimension (Paragraph [0037]). It would have been an obvious matter of design choice to one having ordinary skill in the art to have the waveguide have a U-shaped cross-section because Applicant has not disclosed that having this cross-sectional shape provides an advantage, is used for a particular purpose or solves a stated problem. Furthermore, one would have expected Issacs to perform equally well with either the shape of the waveguide in Issacs or the U-shaped cross-section since both perform the same function of transferring acoustic energy to blade at the distal end equally well considering Balaney teaches any suitable cross-sectional shape and/or dimension can perform the function.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Issacs (US2009/0099582) in view of Houser-2 (US2012/0116363)
Regarding claim 25, Issacs discloses the ultrasonic surgical instrument of claim 17, wherein the ultrasonic surgical blade, the ultrasonic transmission waveguide and the ultrasonic transducer are formed of a single, contiguous piece of material. Houser-2 teaches an ultrasonic assembly having a blade 242 integrally formed with a waveguide 210 and the transducer (Paragraphs [0040], [0054]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the transducer to be integral with the blade and waveguide of Issacs forming a contiguous piece of material such that vibrations are transmitted to waveguide from the transducer with no damping between components (Paragraph [0040] of Houser-2). 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teaches or discloses the ultrasonic surgical instrument further comprising a transduction shaft integrally formed with the ultrasonic transmission waveguide, wherein the transduction shaft is located through an aperture extending through the length of the ultrasonic transducer, and wherein the ultrasonic transducer is clamped between proximal edges of the ultrasonic transmission waveguide and a cam lock extending through a proximal bore in the transduction shaft. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ROBERT A LYNCH/Primary Examiner, Art Unit 3771